                                                                              Case 18-12662-leb       Doc 113      Entered 10/17/18 09:10:01        Page 1 of 3



                                                                         1
                                                                         2
                                                                         3
                                                                         4Entered on Docket
                                                                         October 17, 2018
                                                                       __________________________________________________________________
                                                                         5
                                                                         6   Jason A. Imes, Esq., NV Bar No. 7030
                                                                         7   Schwartzer & McPherson Law Firm
                                                                             2850 South Jones Blvd., Suite 1
                                                                         8   Las Vegas NV 89146-5308
                                                                             Telephone:    (702) 228-7590
                                                                         9   Facsimile:    (702) 892-0122
                                                                             E-Mail:       bkfilings@s-mlaw.com
                                                                        10
SCHWARTZER & MCPHERSON LAW FIRM




                                                                             Attorneys for Lenard E. Schwartzer, Trustee
                                                                        11
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                        12
                           Tel: (702) 228-7590 · Fax: (702) 892-0122




                                                                                                                 DISTRICT OF NEVADA
                             2850 South Jones Boulevard, Suite 1




                                                                        13
                                Las Vegas, Nevada 89146-5308




                                                                             In re:                                             Case No. BK-S-18-12662-LEB
                                                                        14
                                                                             MEDIZONE INTERNATIONAL, LLC,                       Chapter 7
                                                                        15
                                                                                                                      Debtor. ORDER GRANTING
                                                                        16                                                    FIRST INTERIM APPLICATION
                                                                        17                                                    FOR COMPENSATION FOR
                                                                                                                              SCHWARTZER & MCPHERSON
                                                                        18                                                    LAW FIRM AS ATTORNEYS FOR
                                                                                                                              CHAPTER 7 TRUSTEE
                                                                        19
                                                                                                                                Date: October 16, 2018
                                                                        20                                                      Time: 2:30 p.m.
                                                                        21
                                                                        22            The Trustee’s First Interim Application for Compensation for Schwartzer & McPherson
                                                                        23   Law Firm as Attorneys for Chapter 7 Trustee (the “First Interim Application”) [ECF No. 88]
                                                                        24   having come before this Court on the 16th day of October, 2018; Lenard E. Schwartzer, Chapter 7
                                                                        25   Trustee (the “Trustee”), appearing by and through his counsel, Jason A. Imes., Esq., of the
                                                                        26   Schwartzer & McPherson Law Firm; the Court finding that notice has been given to all creditors
                                                                        27   and parties in interest as required by law and that no parties appeared or filed written opposition;
                                                                        28   having heard the arguments of counsel, the Court having made its findings of fact and conclusions

                                                                                                                                                                  Page 1 of 3
                                                                            Case 18-12662-leb       Doc 113     Entered 10/17/18 09:10:01       Page 2 of 3



                                                                        1   of law upon the record which are incorporated herein pursuant to Federal Rules of Bankruptcy
                                                                        2   Procedure 9014(c) and 7052, finding the requested fees and costs are reasonable and appropriate,
                                                                        3   and for good cause appearing,
                                                                        4          IT IS HEREBY ORDERED that the First Interim Application is GRANTED; and
                                                                        5          IT IS FURTHER ORDERED that the Schwartzer & McPherson Law Firm is allowed
                                                                        6   interim compensation for professional fees as Trustee’s counsel in this case pursuant to 11 U.S.C.
                                                                        7   §330 rendered in the amount of $67,103.00, and reimbursement for costs expended in the amount
                                                                        8   of $1,146.63, for a total interim request of $68,249.63, for the period from May 8, 2018 through
                                                                        9   September 14, 2018 (the “First Interim Fee Period”), and this sum may be immediately paid as an
                                                                       10   allowed administrative expense of this bankruptcy estate.
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11   Submitted by:
                                                                       12
                           Tel: (702) 228-7590 · Fax: (702) 892-0122
                             2850 South Jones Boulevard, Suite 1




                                                                       13
                                Las Vegas, Nevada 89146-5308




                                                                       14   /s/ Jason A. Imes
                                                                            Jason A. Imes, Esq.
                                                                       15
                                                                            SCHWARTZER & MCPHERSON LAW FIRM
                                                                       16   2850 South Jones Blvd., Suite 1
                                                                            Las Vegas NV 89146
                                                                       17   Attorneys for Lenard E. Schwartzer, Ch.7 Trustee
                                                                       18
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28

                                                                                                                                                              Page 2 of 3
                                                                            Case 18-12662-leb       Doc 113     Entered 10/17/18 09:10:01         Page 3 of 3



                                                                        1                                     LR 9021 CERTIFICATION
                                                                        2   In accordance with LR 9021, counsel submitting this document certifies that the order accurately
                                                                            reflects the court’s ruling and that (check one):
                                                                        3
                                                                        4                 The court waived the requirement of approval under LR 9021(b)(1).

                                                                        5                 No party appeared at the hearing or filed an objection to the motion.

                                                                        6                  I have delivered a copy of this proposed order to all counsel who appeared
                                                                                   at the hearing, and any unrepresented parties who appeared at the hearing, and each
                                                                        7
                                                                                   has approved or disapproved the order, or failed to respond, as indicated above.
                                                                        8
                                                                                           I certify that this is a case under Chapter 7 or 13, that I have served a copy
                                                                        9          of this order with the motion pursuant to LR 9014(g), and that no party has
                                                                                   objection to the form or content of the order.
                                                                       10
SCHWARTZER & MCPHERSON LAW FIRM




                                                                       11
                                                                       12
                           Tel: (702) 228-7590 · Fax: (702) 892-0122
                             2850 South Jones Boulevard, Suite 1




                                                                       13   /s/ Jason A. Imes
                                Las Vegas, Nevada 89146-5308




                                                                            Jason A. Imes, Esq.
                                                                       14
                                                                            SCHWARTZER & MCPHERSON LAW FIRM
                                                                       15                                                ###

                                                                       16
                                                                       17
                                                                       18
                                                                       19
                                                                       20
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25
                                                                       26
                                                                       27
                                                                       28

                                                                                                                                                                Page 3 of 3
